As filed with the Securities and Exchange Commission on January 29, 2010. 1933 Act File No. 33-65572 1940 Act File No. 811-7852 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 X Pre-Effective Amendment No. Post-Effective Amendment No. 50 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 X Amendment No. 51 USAA MUTUAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) 9800 Fredericksburg Road, San Antonio, TX 78288 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code (210) 498-0226 Mark S. Howard, Secretary USAA MUTUAL FUNDS TRUST 9800 Fredericksburg Road San Antonio, TX 78288-0227 (Name and Address of Agent for Service) It is proposed that this filing will become effective under Rule 485 immediately upon filing pursuant to paragraph (b) _ X_ on (February 1, 2010) pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) _ _ on (date) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effectiveamendment. Page 1 of 151 Exhibit Index Page 96 Part A The Prospectus for the Managed Allocation Fund is included herein [USAA EAGLE LOGO (R)] PROSPECTUS USAA MANAGED ALLOCATION FUND FEBRUARY 1, 2010 As with other mutual funds, the Securities and Exchange Commission has not approved or disapproved of this Fund's shares or determined whether this prospectus is accurate or complete. Anyone who tells you otherwise is committing a crime. [Blank page] TABLE OF CONTENTS INVESTMENT OBJECTIVE 2 FEES AND EXPENSES 2 PRINCIPAL INVESTMENT STRATEGY 3 PRINCIPAL RISKS 3 PERFORMANCE 5 INVESTMENT ADVISER 5 PORTFOLIO MANAGERS 6 PURCHASE AND SALE OF FUND SHARES 6 TAX INFORMATION 7 PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES 7 INVESTMENT OBJECTIVE 8 PRINCIPAL INVESTMENT STRATEGY 8 RISKS 15 PORTFOLIO HOLDINGS 19 FUND MANAGEMENT 19 PORTFOLIO MANAGERS 20 PURCHASES AND REDEMPTIONS 21 OTHER IMPORTANT INFORMATION ABOUT PURCHASES AND REDEMPTIONS 22 SHAREHOLDER INFORMATION 25
